DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, with the metes and bounds of the limitation “calculate, based on the position of the oncoming vehicle on the roadway, a longitudinal distance and a lateral distance between the host vehicle and the oncoming vehicle for the planned navigational action, the longitudinal distance being calculated based on: 
a forward acceleration of the host vehicle and a forward acceleration of the oncoming vehicle during a response time to initiate braking, and a 
braking acceleration of the host vehicle and a braking acceleration of the oncoming vehicle during a braking time for each vehicle, until both the host vehicle and the oncoming vehicle come to a stop; 
identify a dangerous situation of the navigational action, based on the calculated longitudinal distance being less than a minimum longitudinal distance and the calculated lateral distance being less than a minimum lateral distance; and 
cause an evasive maneuver of the host vehicle to avoid a collision, in response to the identification of the dangerous situation, the evasive maneuver including deceleration of the host vehicle”, as recited in claim 1 and similarly recited in claims 10 and 19, is unclear and indefinite in view of the specification. 
For example, the claim requires that the position of the oncoming vehicle is identified based on sensing data, i.e., cameras, lidar (Spec. ¶¶ 19, 24 (“camera, lidar . . . object position”) ) . The claim also requires calculating a longitudinal distance and a lateral distance between the host vehicle and the oncoming vehicle based on the position detected from the sensing data – wherein the longitudinal distance is also based on “a braking acceleration of the host vehicle and a braking acceleration of the oncoming vehicle during a braking time for each vehicle, until both the host vehicle and the oncoming vehicle come to a stop” However, the current calculated position of the oncoming vehicle must be known prior to causing an evasive maneuver, including deceleration of the host vehicle such that it is unclear how it could be known a priori, the position based on braking acceleration “during a braking time for each vehicle . . . until both the host vehicle and the oncoming vehicle come to a complete stop”. Is applicant positing a hypothetical or predicted braking time? If so, the claim requirements conflict with such a predicted calculation since the claim requires “the host vehicle and the oncoming vehicle come to a stop”. The claim also requires a braking time to occur before deceleration, however, it is unclear how the host vehicle system could know the breaking time of the oncoming vehicle until it comes to a stop. As noted in MPEP 2173.05(b), “relative terminology”, section II states: “reference to an object that is variable may render the claim indefinite”.  Here, the braking time for an oncoming vehicle until it comes to a complete stop is unknown and unknowable in relation to the remaining claimed invention and the specification.  Furthermore, it is unclear how the host vehicle can know whether the oncoming vehicle will brake at all. In addition, the requirement that the host and oncoming vehicle come to a stop conflicts with using a forward acceleration time for the host and oncoming vehicle to determine the position of the oncoming vehicle. 
In addition, the specification fails to provide any guidance as to how a calculate a longitudinal distance between the host vehicle and an oncoming vehicle for on oncoming vehicle operating in an incorrect lane of the roadway based on the inputs of 1) the position of the oncoming vehicle from sensing data; 2) longitudinal distance between the host and oncoming vehicle; 3) the lateral distance between the host and the oncoming vehicle; 4) forward acceleration of the host vehicle; 5) forward acceleration of the oncoming vehicle; 5) braking acceleration of the host vehicle; 6) braking acceleration of the oncoming vehicle – for example, the specification fails to provide any equations or examples that determines longitudinal distance between the host vehicle and  an oncoming vehicle using these 6 inputs. Similarly, claims 7 and 16 are additionally rejected for the same reasons for including a seventh (7) input, “longitudinal distance is further based on current speeds of the host vehicle and the oncoming vehicle”. 

For example, ¶¶ 63-64 do not determine an actual longitudinal distance between the host and oncoming vehicles, but rather a “minimal safe longitudinal distance”. In addition, this scenario is labeled “definition 1” and only applies to vehicles heading in the same direction (Spec. ¶ 65). Spec ¶¶ 28-38 discusses a “proper response to dangerous longitudinal situations” wherein two vehicles are driving in opposite directions and C2 is driving in the wrong direction (Spec. ¶ 34), however, the guidance here merely states in a proper response to that scenario there should be a maximum acceleration and a maximum brake to reach a full stop for the host and oncoming vehicles. However, this disclosure discusses what should occur after a dangerous situation is identified rather than calculating a longitudinal distance in order to identify a dangerous situation. In addition, this portion of the specification fails to use the 6 required inputs to output “a longitudinal distance . . . between the host vehicle and the oncoming vehicle”. The remainder of the specification also fails to provide any guidance as to how this required output could be arrived at. Does “longitudinal distance” between the host vehicle and  an oncoming vehicle correspond to “minimal safe distance”, dmin in Spec. ¶ 63? If so, how do the claimed elements correspond to the dmin equation in ¶ 63? The equation is defined in terms of a first car driving in the same direction (Spec. ¶ 66) such that the equation does not appear applicable. The equation further does not include variables 1) – 6) required in the claim. 
The claims in view of the specification are further unclear since the drawings show longitudinal and lateral distance occurs (404, FIG. 4) occurs before the acceleration of host and oncoming vehicle are determined (406, FIG. 4) (Spec. ¶ 74 “If the longitudinal distance and lateral distance are less than a threshold, then the host vehicle determines whether the host vehicle and the oncoming vehicles are each accelerating at maximum acceleration during their response time and braking with minimum braking ( operation 406)”), whereas the independent claims require acceleration must be known prior to calculating longitudinal distance, since it is based on forward accelerations and braking accelerations.  
With respect to claims 2 and 11, the combined limitation of claims 1-2 (and similarly 10-11) require “an automated system for a host vehicle, the system comprising . . . processing device configured to . . . wherein the host vehicle and the oncoming vehicle are operated to share at least a portion of a single lane of the roadway” wherein the limitation is unclear and indefinite in view of the specification since it is unknown how the claimed host vehicle could control the oncoming vehicle to share a portion of a single lane of a roadway. 
With respect to claims 4 and 13, the limitation “the forward acceleration of the host vehicle having a maximum forward acceleration” is unclear and indefinite. For example, the term “maximum” is a relative term and is therefore indefinite. Does this refer to the vehicles current acceleration? Does it refer to the highest possible acceleration capabilities of the vehicle? Is the claim intending to require that the forward acceleration as recited in claim 1 is a “maximum forward acceleration” or that the forward acceleration is hypothetically capable of a maximum forward acceleration? (i.e., “forward acceleration . . . having a maximum forward acceleration”). The specification indicates in one example a “maximum allowed” acceleration given a particular scenario and governed by a particular driving policy. Is this the intended meaning of maximum forward acceleration? If so, it is recommended to clarify the metes and bounds of what is and is not required by “maximum forward acceleration” to indicate the policy and scenario limitations and distinguish the term from the generally known definition of maximum forward acceleration. In addition, it is unclear how a hypothetical maximum acceleration could calculate an actual distance vehicles. 
Similarly and for similar reasons claims 5 and 14 are rejected for reciting “minimum braking acceleration” using the relative term “minimum”. 
Claims 6 and 16 are further indefinite and unclear for reciting “wherein the forward acceleration for each vehicle is bounded by a speed limit governing the roadway” since it is unclear how a host vehicle navigation system can bound the forward acceleration of an oncoming vehicle by a speed limit, or how an instantaneously calculated acceleration of a vehicle would be limited by a speed limit. For example, a vehicle could be operating well under the speed limit, accelerate to a maximum acceleration for a period of time and still be well under a speed limit governing the roadway. Accordingly, it is unclear how a detected or calculated forward acceleration is related to posted speed limits, as recited in the claim. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For the reasons cited above in the 112(b) rejection, a PHOSITA would not be able to make or use the claimed invention given the lack of guidance in the specification. 
For example, the claim requires that the position of the oncoming vehicle is identified based on sensing data, i.e., cameras, lidar (Spec. ¶¶ 19, 24 (“camera, lidar . . . object position”) ) . The claim also requires calculating a longitudinal distance and a lateral distance between the host vehicle and the oncoming vehicle based on the position detected from the sensing data – wherein the longitudinal distance is also based on “a braking acceleration of the host vehicle and a braking acceleration of the oncoming vehicle during a braking time for each vehicle, until both the host vehicle and the oncoming vehicle come to a stop” However, the current calculated position of the oncoming vehicle must be known prior to causing an evasive maneuver, including deceleration of the host vehicle such that it is unclear how it could be known a priori, the position based on braking acceleration “during a braking time for each vehicle . . . until both the host vehicle and the oncoming vehicle come to a complete stop”. Is applicant positing a hypothetical or predicted braking time? If so, the claim requirements conflict with such a predicted calculation since the claim requires “the host vehicle and the oncoming vehicle come to a stop”. The claim also requires a braking time to occur before deceleration, however, it is unclear how the host vehicle system could know the breaking time of the oncoming vehicle until it comes to a stop. As noted in MPEP 2173.05(b), “relative terminology”, section II states: “reference to an object that is variable may render the claim indefinite”.  Here, the braking time for an oncoming vehicle until it comes to a complete stop is unknown and unknowable in relation to the remaining claimed invention and the specification.  Furthermore, it is unclear how the host vehicle can know whether the oncoming vehicle will brake at all. In addition, the requirement that the host and oncoming vehicle come to a stop conflicts with using a forward acceleration time for the host and oncoming vehicle to determine the position of the oncoming vehicle. 
In addition, the specification fails to provide any guidance as to how a calculate a longitudinal distance between the host vehicle and an oncoming vehicle for on oncoming vehicle operating in an incorrect lane of the roadway based on the inputs of 1) the position of the oncoming vehicle from sensing data; 2) longitudinal distance between the host and oncoming vehicle; 3) the lateral distance between the host and the oncoming vehicle; 4) forward acceleration of the host vehicle; 5) forward acceleration of the oncoming vehicle; 5) braking acceleration of the host vehicle; 6) braking acceleration of the oncoming vehicle – for example, the specification fails to provide any equations or examples that determines longitudinal distance between the host vehicle and  an oncoming vehicle using these 6 inputs. 
For example, ¶¶ 63-64 do not determine an actual longitudinal distance between the host and oncoming vehicles, but rather a “minimal safe longitudinal distance”. In addition, this scenario is labeled “definition 1” and only applies to vehicles heading in the same direction (Spec. ¶ 65). Spec ¶¶ 28-38 discusses a “proper response to dangerous longitudinal situations” wherein two vehicles are driving in opposite directions and C2 is driving in the wrong direction (Spec. ¶ 34), however, the guidance here merely states in a proper response to that scenario there should be a maximum acceleration and a maximum brake to reach a full stop for the host and oncoming vehicles. However, this disclosure discusses what should occur after a dangerous situation is identified rather than calculating a longitudinal distance in order to identify a dangerous situation. In addition, this portion of the specification fails to use the 6 required inputs to output “a longitudinal distance . . . between the host vehicle and the oncoming vehicle”. The remainder of the specification also fails to provide any guidance as to how this required output could be arrived at. Does “longitudinal distance” between the host vehicle and  an oncoming vehicle correspond to “minimal safe distance”, dmin in Spec. ¶ 63? If so, how do the claimed elements correspond to the dmin equation in ¶ 63? The equation is defined in terms of a first car driving in the same direction (Spec. ¶ 66) such that the equation does not appear applicable. The equation further does not include variables 1) – 6) required in the claim.  
The claims in view of the specification is further unclear since the drawings show longitudinal and lateral distance occurs (404, FIG. 4) occurs before the acceleration of host and oncoming vehicle are determined (406, FIG. 4) (Spec. ¶ 74 “If the longitudinal distance and lateral distance are less than a threshold, then the host vehicle determines whether the host vehicle and the oncoming vehicles are each accelerating at maximum acceleration during their response time and braking with minimum braking ( operation 406)”), whereas the independent claims require acceleration must be known prior to calculating longitudinal distance, since it is based on forward accelerations and braking accelerations.  
In addition, with respect to claims 1, 10 and 19, the specification fails to provide requisite guidance to a PHOSITA as to how the processing system of the host vehicle is able to “identify, from the sensing data, a position of the oncoming vehicle on the roadway, the oncoming vehicle operating in an incorrect lane of the roadway”. For example no guidance or examples or explanation is provided as to how a oncoming vehicle position is translated into a determination that the vehicle is operating in an incorrect lane. 
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example, the application claims priority to application 16/370372, Filed March 29, 2019. The priority application fails to disclose the limitations required in the independent claims such that claims 1, 10 and 19 constitute new matter. 
In addition, the originally filed specification fails to provide any disclosure of claims 2, and 11 (“wherein the host vehicle and the oncoming vehicle are operated to share at least a portion of a single lane of the roadway”). For example, the term “share” does not appear in the original specification such that claims 2 and 11 constitute new matter. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 19: 
(1) “means for obtaining sensing data of an environment in a vicinity of a host vehicle”
(2) “at least one processing means for …”

	Claim 20:
(3) “sensing means for capturing the sensing data”

Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of limitations (1)-(3) recited above use the generic placeholder “unit” or “mechanism” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “means” in (1)-(3) above pass prong A. 
(B) each of the phrases following the underlined portion in items (1)-(3) constitute functional language modifying the generic terms in prong (A), respectively. 
(C) With respect to (1)-(3) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Specifically, the corresponding structure for (1)-(3), respectively, includes:
(1) means for obtaining sensing data: ¶ 21-23 states “sensor array interface 106 . . . obtain sensor data”, however, no structure is disclosed as the sensor array interface. 
(2) processing means: the specification fails to overtly provide a structure for “processing means”. The phrase “Processing means” only occurs in claim 19. 
(3) sensing means: the specification fails to overtly provide a structure for “sensing means”. The phrase “sensing means” only occurs in claim 20. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention in connection with a 112(f) interpretation. 
Claims 19-20 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claims 19-20 explicitly recite or recite via dependency at least one of (1)-(3) and (1)-(3) fail to disclose any corresponding structure in the specification. 
Moreover, the understanding of one of ordinary skill in the art does not relieve the Applicant from the duty for the specification to disclose a sufficiently definite structure for a corresponding claim term.  See MPEP 2181, IA (“For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure”). 
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP 2163.03, section VI. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement in connection with a 112(f) interpretation. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0243371 to Nister et al. (Nister) in view of “On a Formal Model of Safe and Scalable Self-driving Cars” to Shalev-Schwartz et al. (“Schwartz”), available at: https://arxiv.org/pdf/1708.06374.pdf (attached PDF referencing version 5 published 3/15/2018)
With respect to claims 1, 10 and 19, as best understood in view of the extensive 112(a) and 112(b) rejections above, Nister discloses an automated driving system for a host vehicle (i.e., ¶48 “system for controlling an autonomous vehicle safely, without the requirement of human supervision”), the system comprising: 
an interface to obtain sensing data of an environment in a vicinity of the host vehicle, the sensing data captured from at least one sensor device of the host vehicle; and 
(102, FIG. 1, 130, 128, 126, 125, 122, 108, sensors, FIG. 11A and controller 1136, network interface 1124, FIG. 11C, FIG. 12; ¶¶ 59-60, 84-85, 220 “The controller(s) 1136 may provide the signals for controlling one or more components and/or systems of the vehicle 102 in response to sensor data received from one or more sensors (e.g., sensor inputs).”; claims 3, 11-12)
at least one processing device configured to: 
determine a planned navigational action associated with operation of the host vehicle on a roadway; 
(B810, FIG. 8; ¶¶ 7 “and then determine whether another action or set of actions can be implemented to adjust the safety potential to decrease the likelihood of a collision occurring”; 5A-5C, ¶¶ 27-29 “corresponding actions”; 51, 55-56; 153, 164, 174-175; 185, 302)
identify, from the sensing data, a second vehicle in the environment of the host vehicle, the second vehicle identified as an oncoming vehicle on the roadway, identify, from the sensing data, a position of the oncoming vehicle on the roadway
(¶¶ 206 oncoming vehicle detected; FIG. 3F, second oncoming vehicle 324 on roadway of host vehicle 102; 81-83 “determine state of actors . . . in the environment . . . location, speed, direction of travel, velocity, accelerations, position of the actor in two dimensional space . . . where y is the position of the actor in two-dimensional space, d is a unit direction vector, and v is a scalar velocity; 256 “positions and extents of objects”; claim 3 “determine locations, orientations and velocities of objects in the environment”; ¶198 “ the object 106B may be moving toward and/or in the same direction as the vehicle 102. As a result, in the absolute view of FIG. 9A, the object 106B is represented as moving in the same direction and/or toward the vehicle 102”; 115; 120 “if the vehicle 102 is in a more complicated scenario, such as where a first object 106A is coming toward the vehicle 102; FIG. 4C, 106)


calculate, based on the position of the oncoming vehicle on the roadway, a longitudinal distance and a lateral distance between the host vehicle and the oncoming vehicle for the planned navigational action, 
(¶¶ 114-115 “trajectories may be thought of as frozen once an intersection, overlap, or near intersection or overlap . . . because there are both lateral and longitudinal dimensions, and shared geometry between the vehicle 102 and the object(s) 106 may not be allowed . . . were one of the trajectories 320, 322, or 324 to overlap or nearly overlap with another of the trajectories 320, 322, or 324, the actors involved in the overlap or near overlap would be expected to implement their safety procedures”) (¶81 “The state of each actor may generally include a location, a speed, a direction ( e.g., direction of travel) . . . The state may encode or represent the position of the actor in two-dimensional space (e.g., (x, y) coordinates)”)
(¶ 112 “vehicle 102 and the object 106 are approaching one another. As a result, once the trajectories 306 and 312 (and/or 308 and 314) are determined to intersect, or are determined to be within a threshold distance to intersecting ( e.g., using a bump function, as described herein), the vehicle 102 may implement the safety procedure corresponding to the trajectory 306”)(¶109 “trajectory generator 138 may persistently project the trajectory 306 and/or 308 . . . into space-time until the trajectory 306 (or 308, in some examples) is determined to almost intersect the static object 302, and then the vehicle 102 may implement the safety procedure by actuating the brakes at an intensity that corresponds to the chosen braking profile for the safety procedure”) (¶¶ 135–137 “set of points in the combined state space of the two actors intersect”); and initiate a braking of the host vehicle when the longitudinal distance is below the first threshold value and the lateral distance is below the second threshold value (¶¶ 135–137 “set of points in the combined state space of the two actors intersect . . . safety potential may be exactly zero at some small (e.g., threshold) distance away from the unsafe set (e.g., right before the trajectories representing the claimed set of the actors combine)”) (¶ 118 “the vehicle 102 may implement its safety procedure and begin to slow down to avoid a collision with the object 106”; 114 “trajectories may include a longitudinal distance (e.g. a braking or stopping distance”; 137 “threshold distance . . . contribution of each actor . . . equation 14)
the longitudinal distance being calculated based on: 
a forward acceleration of the host vehicle and a forward acceleration of the oncoming vehicle during a response time to initiate braking, and a 
braking acceleration of the host vehicle and a braking acceleration of the oncoming vehicle during a braking time for each vehicle, until both the host vehicle and the oncoming vehicle come to a stop; 
(¶¶ 81-90, 182, claims 2-3 and 14; 52; 102-116)
identify a dangerous situation of the navigational action, based on the calculated longitudinal distance being less than a minimum longitudinal distance and the calculated lateral distance being less than a minimum lateral distance; and cause an evasive maneuver of the host vehicle to avoid a collision, in response to the identification of the dangerous situation, the evasive maneuver including deceleration of the host vehicle.  
(i.e., the vehicles are predicted to collide, or vehicle trajectories predicted to intersect or predicted to be “unsafe”: ¶ 181 “constrain vehicle 102 from performing a dangerous maneuver e.g., cutting into traffic when there is another vehicle of object present”) (i.e., 102 is the host vehicle, FIG. 1, 3F, 4C)(i.e, objects 106 are other vehicles on the road, FIG. 1 and 106A /106 B, FIG. 3F and 4C, 418A, FIG. 4F) (¶ 95 “the safety procedure may account for the fixed properties of the world ( e.g., the lane markings, the direction of the road, etc.) (¶ 112 “vehicle 102 and the object 106 are approaching one another. As a result, once the trajectories 306 and 312 (and/or 308 and 314) are determined to intersect, or are determined to be within a threshold distance to intersecting ( e.g., using a bump function, as described herein), the vehicle 102 may implement the safety procedure corresponding to the trajectory 306”)
(¶206 “predict future collisions . . . at . . . intersections an actor may be likely to follow a particular path . . . follow direction of freeway . . . actors may be assumed to line themselves up with and then move parallel to a lane structure (e.g., based on map information and/or perception of the lane boundaries or a set of known trajectories . . . by using the lane structure as an implicit agreement that cars travel with the direction of the road structure, this may allow for the safety force field to enable reasonable operation of the vehicle 102 in these various scenarios”)
(¶¶ 135–137 “set of points in the combined state space of the two actors intersect”); and initiate a braking of the host vehicle when the longitudinal distance is below the first threshold value and the lateral distance is below the second threshold value (¶¶ 135–137 “set of points in the combined state space of the two actors intersect . . . safety potential may be exactly zero at some small (e.g., threshold) distance away from the unsafe set (e.g., right before the trajectories representing the claimed set of the actors combine)”) (¶ 118 “the vehicle 102 may implement its safety procedure and begin to slow down to avoid a collision with the object 106”; 119 “unsafe . . . safety procedure to slow down”; 65 “identify potential obstacles and implement one or more controls ( e.g., slowing down, coming to a stop, etc.)”; 90-91 slowing down . . . coming to  a complete stop . . . braking to a complete stop; 103-104)
However, Nister fails to disclose that determining that the second oncoming vehicle is in an incorrect lane of the roadway. Schwartz, from the same field of endeavor, discloses 
identify, from the sensing data, a position of the oncoming vehicle on the roadway, the oncoming vehicle operating in an incorrect lane of the roadway
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(p. 8 definition 4 “2. If at the blame time the two cars were driving at opposite directions, and say that c2 was driving at the wrong direction (negative velocity),”)
the longitudinal distance being calculated based on: 
a forward acceleration of the host vehicle and a forward acceleration of the oncoming vehicle during a response time to initiate braking, and a 
braking acceleration of the host vehicle and a braking acceleration of the oncoming vehicle during a braking time for each vehicle, until both the host vehicle and the oncoming vehicle come to a stop; 
identify a dangerous situation of the navigational action, based on the calculated longitudinal distance being less than a minimum longitudinal distance and the calculated lateral distance being less than a minimum lateral distance; and 
cause an evasive maneuver of the host vehicle to avoid a collision, in response to the identification of the dangerous situation, the evasive maneuver including deceleration of the host vehicle.  
(p. 8 definition 4 “2. If at the blame time the two cars were driving at opposite directions, and say that c2 was driving at the wrong direction (negative velocity), then: c1 acceleration must be at most amax; accel during the interval [tb; tb + ρ) and at most --amin; brake; correct from time tb + ρ until reaching a full stop. After that, it can apply any non-positive acceleration, c2 acceleration must be at least -amax; accel during the interval [tb; tb + ρ) and at least amin; brake from time tb + ρ until reaching a full stop. After that, any non-negative acceleration is allowed. As mentioned previously, collisions can only happen at dangerous times. It is easy to verify that if once the distance between cars become non-safe they both apply their “proper response to dangerous situations” from the corresponding blame time (until the distance between them becomes safe again) then collision cannot happen . . . in the next section we extend the definition to the more realistic case in which cars can perform lateral manoeuvres”)
(p. 6, 3.1 “safe distance” A longitudinal distance between a car cr that drives behind another car cf , where both cars are driving at the same direction, is safe w.r.t. a response time if for any braking of at most amax;brake, performed by cf , if cr will accelerate by at most amax;accel during the response time, and from there on will brake by at least amin;brake until a full stop then it won’t collide with cf”)
(page 7 dmin is the safe distance between the host vehicle and a second vehicle when the second vehicle is in a second lane and is oncoming traffic; “Definition 2 (Safe longitudinal distance— opposite directions) . . . A calculation of the safe distance for the case of opposite directions is given in the lemma below”) (FIG. 2, row 4 “Forth row: before the blame time there was a safe longitudinal distance, in an oncoming scenario, hence both car should brake longitudinally”)
(page 9 “Roughly speaking, in order to have a collision between two vehicles, it is required that they will be close both longitudinally and laterally. For the longitudinal axis, we have already formalized the notion of “being close” using the safe distance. We will now do the same for lateral distance . . . safe longitudinal distance between c1 and c2 . . . safe lateral distance between c1 and c2”)
(page 9-10, definition 9 “before the blame time there was a safe longitudinal distance between c1 and c2 then the longitudinal speed is constrained according to Definition 4 . . . If before the blame time there was a safe lateral distance between c1 and c2, and w.l.o.g. assume that at that time c1 was to the left of c2”) (page 5-6, RSS 4 common sense rules, “1. Keep a safe distance from the car in front of you, so that if it will brake abruptly you will be able to stop in time . . . safe w.r.t. a response time if for any braking of at most amax; brake, performed by cf , if cr will accelerate by at most amax;accel during the response time”) (page 10, “minimal evasive effort . . . should brake laterally by at least a[lat min brake, evasive]”)(FIG. 2 description “In the top two rows, before the blame time there was a safe lateral distance, hence the proper response is to brake laterally . . . Third row: before the blame time there was a safe longitudinal distance, hence the proper response is for the car behind to brake longitudinally. Forth row: before the blame time there was a safe longitudinal distance, in an oncoming scenario, hence both car should brake longitudinally”) (page 13, definition 13 “will then brake by amin; brake until reaching zero longitudinal velocity”) (page 14, definition 14 “if the longitudinal distance was safe according to item (1) in Definition 13, then if a vehicle is on the prioritized route it can drive normally, and otherwise it must brake by at least amin; brake if . . . “) (page 16 “Secondly, when a vehicle is at a dangerous time, the proper response is defined w.r.t. the geometry of the route (“brake” laterally and longitudinally). It is very important that the proper response is not defined w.r.t. the other vehicle from which we are at a non-safe distance, because had this been the case, we could have conflicts when a vehicle were at a non-safe distance w.r.t. more than a single other vehicle. Therefore, when designing the definitions for unstructured scenarios, we must make sure that the aforementioned two properties will still hold”) 
(see also 3.1 entitled “safe distance” “definition 2, safe longitudinal distance opposite directions, Lemma 3, definition 3 dangerous longitudinal situation , definition 4, 3.2 responsive to lateral moves, definition 6 lateral velocity; definition 7 safe lateral distance, Lemma 4, “Definition 8 (Dangerous Situation and Blame Time) We say that time t is dangerous for cars c1; c2 if both the longitudinal and lateral distances between them are non safe (according to Definition 1, Definition 2, and Definition 7)”; Definition 9, “minimal evasive effort, in addition to the rules above, we add the following constraints”; p. 17; section 4.1; section 5 “driving policy”; section 6 “sensing”; 6.2 safety). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement the identification of an oncoming vehicle operating in an incorrect lane of the roadway as taught by Schwartz, in the system of Nister, such that the calculations of lateral and longitudinal distance, identification of a dangerous situation and cause of an evasive maneuver are based on an oncoming vehicle operating in an incorrect lane, in view of the combined teachings of Schwartz and Nister in order to reduce the probability of fatal driving accidents in view of a host of driving scenarios (i.e., Schwartz, p. 3, paragraph 1 “We show how the resulting fusion methodology (based on the semantic language) guarantees the RSS model to the required 109 probability of fatality, per one hour of driving”; p. 5 final paragraph “he premise of RSS is that while self-driving cars might be involved in accidents, they will never cause an accident”) via using particular policies for various scenarios including oncoming wrong way traffic (Schwartz, section 3.1 “apply their proper response to dangerous situations from the corresponding blame time . . . then collision cannot happen”; FIG. 2 description “before the blame time there was a safe longitudinal distance, in an oncoming scenario, hence both car should brake longitudinally”)

With respect to claims 2 and 11, Nister in view of Schwartz disclose the host vehicle and the oncoming vehicle are operated to share at least a portion of a single lane of the roadway.  
(Schwartz, FIG. 2, row 4)

With respect to claims 3 and 12, Nister in view of Schwartz disclose the host vehicle is operated in a first lane of the roadway and the oncoming vehicle is operated in a second lane of the roadway, the first lane located next to the second lane
(Schwartz, FIG. 2, row 4)

With respect to claims 4 and 13, Nister in view of Schwartz disclose  the longitudinal distance is calculated with the forward acceleration of the host vehicle having a maximum forward acceleration.  
(Schwartz, 3.1 safe distance . . . safe longitudinal distance . . . is safe w.r.t. a response time ρ if Cr will accelerate by at most amax, accel during the response time . . . The safe longitudinal distance depends on parameters: ρ; amax;accel; amax;brake; amin;brake”; Lemma 2 equation “amax, accel”; definition 2, safe longitudinal distance, opposite directions . . . longitudinal distance between cars . . . acceleration parameter amax, accel; lemma 3; definition 4 “amax, accel”’ p. 13, definition 13 “accelerate by amax, accel for ρ seconds”; p. 17 “allowed longitudinal acceleration . . . amax, accel”)

With respect to claims 5 and 14, Nister in view of Schwartz disclose the longitudinal distance is further calculated with the braking acceleration of the host vehicle and the braking acceleration of the oncoming vehicle having at least minimum braking acceleration values for each vehicle
(3.1 “both cars are driving at the same direction, is safe w.r.t. a response time ρ if for any braking of at most amax;brake, performed by cf , if cr will accelerate by at most amax;accel during the response time, and from there on will brake by at least amin;brake until a full stop then it won’t collide with cf”; Lemma 2 amin, brake; definition 2, lemma 4, definition 4, p. 13, p. 17 all calculating longitudinal distance using amin, brake, the minimum braking acceleration values for each vehicle)
(Schwartz, 3.1 safe distance . . . safe longitudinal distance . . . is safe w.r.t. a response time ρ if Cr will accelerate by at most amax, accel during the response time . . . The safe longitudinal distance depends on parameters: ρ; amax;accel; amax;brake; amin;brake”; Lemma 2 equation “amax, accel”; definition 2, safe longitudinal distance, opposite directions . . . longitudinal distance between cars . . . acceleration parameter amax, accel; lemma 3; definition 4 “amax, accel”’ p. 13, definition 13 “accelerate by amax, accel for ρ seconds”; p. 17 “allowed longitudinal acceleration . . . amax, accel”)

With respect to claims 6 and 15, Nister in view of Schwartz disclose the forward acceleration for each vehicle is bounded by a speed limit governing the roadway.  
(Schwartz, page 19 “Let us assume that this is an urban, narrow street, with a speed limit of 30 km/h . . . where vlimit is a parameter associated with the position of c1 on the map and possibly on other road conditions”) (page 20 “autonomous vehicles will obviously follow the speed limit”; page 22 “The policy never accelerates longitudinally by more than amax;accel, never decelerates longitudinally by more than amax;brake, and never drives faster than vlimit”) 

With respect to claims 7 and 16, Nister in view of Schwartz disclose the longitudinal distance is further based on current speeds of the host vehicle and the oncoming vehicle.  
(Schwartz, definition 2, lemma 3 “Definition 2 (Safe longitudinal distance— opposite directions) Consider cars c1; c2 driving on a lane with longitudinal velocities v1; v2, where v2 < 0 and v1  0 (the sign of the longitudinal velocity is according to the allowed direction of driving on the lane) wherein lemma 3 equation calculates dmin, “minimal safe longitudinal distance” including v1 and v2”; definition 4, definition 13, definition 16, page 17, definition 20-21, lemma 5)
With respect to claims 8 and 17, Nister in view of Schwartz disclose the current speed of the oncoming vehicle is determined from output from at least one of a LIDAR system or a RADAR system of the host vehicle.  
(Nister ¶¶ 81 “determiner 132 may determine a state of the actors . . . objects 106 . . . speed”; 84 “determiner 132 . . . lidar . . . radar”)

With respect to claims 9, 18 and 20 Nister in view of Schwartz disclose the at least one sensor device includes a camera, and wherein the sensing data includes at least one image captured from the camera.  
(Nister, ¶ 84 camera ; FIG. 11A with various cameras; ¶ 52 image of the object or vehicle at each time slice; 192, 200-201)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667